UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1141


ELLIS HARLEY BARBER,

                Plaintiff - Appellant,

          v.

CHIEF JUDGE HOWARD COUNTY CIRCUIT COURT; CHIEF JUDGE HOWARD
COUNTY DISTRICT COURT; COMMANDERS AND CHIEFS OF SPECIFIC
JURIS COURT HOUSE ELLICOTT CITY MD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-01826-JFM)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ellis Harley Barber seeks to appeal the district court’s

order dismissing his complaint against state court judges as

barred by the doctrine of judicial immunity.                We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 20, 2014.         The notice of appeal was filed on January 15,

2015.   Because Barber failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented      in   the

materials     before    this   court   and   argument   would    not    aid   the

decisional process.

                                                                       DISMISSED




                                        2